NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       OCT 29 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ABRAHAM YEPEZ-GALINDO, AKA                       No.   17-72540
Abraham Galindo Yepez, AKA Abraham
Yepez Galindo,                                   Agency No. A076-638-808

                Petitioner,
                                                 MEMORANDUM*
 v.

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted October 22, 2018**

Before:      SILVERMAN, GRABER, and GOULD, Circuit Judges.

      Abraham Yepez-Galindo, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for asylum,



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
withholding of removal, and relief under the Convention Against Torture (“CAT”).

We have jurisdiction under 8 U.S.C. § 1252. We review de novo questions of law,

Cerezo v. Mukasey, 512 F.3d 1163, 1166 (9th Cir. 2008), except to the extent that

deference is owed to the BIA’s determination of the governing statutes and

regulations, Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004). We review

for substantial evidence the agency’s factual findings. Zehatye v. Gonzales, 453

F.3d 1182, 1184-85 (9th Cir. 2006). We deny the petition for review.

      Even if extortion threats to his mother and his uncle’s shooting constituted

changed circumstances, the record does not compel the conclusion that Yepez-

Galindo filed his asylum application within a reasonable period of time. See 8

C.F.R. § 1208.4(a)(4); see also Husyev v. Mukasey, 528 F.3d 1172, 1181-82 (9th

Cir. 2008) (364-day delay in filing after showing of extraordinary circumstances

was not reasonable).

      The BIA did not err in finding that Yepez-Galindo did not establish

membership in a cognizable social group. See Ramirez-Munoz v. Lynch, 816 F.3d

1226, 1229 (9th Cir. 2016) (concluding that “imputed wealthy Americans”

returning to Mexico does not constitute a particular social group); Delgado-Ortiz v.

Holder, 600 F.3d 1148, 1151-1152 (9th Cir. 2010) (concluding that “returning

Mexicans from the United States” does not constitute a particular social group).

      Finally, substantial evidence also supports the agency’s denial of CAT relief


                                         2                                   17-72540
because petitioner failed to show it is more likely than not he would be tortured if

returned to Mexico. See Zheng v. Holder, 644 F.3d 829, 835-36 (9th Cir. 2011)

(possibility of torture too speculative).

      PETITION FOR REVIEW DENIED.




                                            3                                 17-72540